Opinion filed May 31, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00131-CR
                                         __________

                               FRED GONZALES, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 266th District Court

                                      Erath County, Texas

                                 Trial Court Cause No. CR13568


                             MEMORANDUM OPINION

       The jury convicted Fred Gonzales of the offense of possession of between one and four
grams of a controlled substance from penalty group one, found the enhancement allegations to be
true, and assessed punishment at confinement for twenty-five years. We dismiss the appeal.
       Appellant’s sentence was imposed on March 27, 2012. No motion for new trial was filed.
Appellant’s notice of appeal was filed on May 14, 2012, forty-eight days after the date sentence
was imposed. Appellant mailed a motion for extension of time to file notice of appeal to this
court on May 14, 2012, which was received and filed in this court on May 18, 2012. This court
notified the parties by letter dated May 18, 2012, that the notice of appeal and the motion for
extension appeared to be untimely. We requested that appellant respond and show grounds for
continuing this appeal. We also informed appellant that the appeal may be dismissed for want of
jurisdiction.
        Appellant’s counsel filed a response to our letter in which he explained that appellant did
not file a request for the appointment of appellate counsel until thirty-five days after the date of
sentencing and that counsel did not receive notice that he had been appointed to represent
appellant until eight days after the deadline for filing the notice of appeal. Appellant’s counsel
acknowledges that the notice of appeal was not filed until May 14 and that the motion for
extension was not mailed until May 14, though they were due to be filed no later than May 11.
See TEX. R. APP. P. 26.2, 26.3. Pursuant to Rule 26.2(a)(1), the notice of appeal must be filed
within thirty days after the day sentence is imposed. In this case, the due date was April 26, 2012.
For an extension, Rule 26.3 mandates that the notice of appeal and the motion for extension must
be filed within fifteen days after the deadline for filing the notice of appeal. Neither the notice of
appeal nor the motion for extension was filed within fifteen days of April 26. They were,
therefore, not timely. Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain the appeal. Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108 (Tex. Crim. App. 1993). Though we are sympathetic to the circumstances
in this case, we have no jurisdiction to grant a motion for extension that is filed more than fifteen
days after the date that the notice of appeal was due. Olivo, 918 S.W.2d 519.
        Accordingly, appellant’s motion for extension of time to file notice of appeal is overruled,
and the appeal is dismissed for want of jurisdiction.


                                                              PER CURIAM
May 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  2